Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages.1-3, filed on 02/23/2021, with respect to the rejection of claims 1 and 11 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1 and 11 under 35 U.S.C. §103 has been withdrawn and a Notice of Allowance is issued herewith.
Allowable Subject Matter
Claims 1-3, 5-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “the first energy-sensitized organic material is a first blue organic fluorescent material with matched energy level and energy;
the second energy-sensitized organic material is a second blue organic fluorescent material with matched energy level and energy; and
wherein the first and second energy-sensitized organic materials are each 2,2’-(9,10-anthracenediyl-di-4,1- phenylene)bis[6-methyl-benzothiazole] (DBzA).” as recited in independent claims 1 and 11, in all of the claims which is not found in the prior art references.
Claims 2-3, 5-10, 12-13, and 15 are allowed for the same reasons as claims 1 and 11, from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896